IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

MOHAMED OMAR SALEH,                 NOT FINAL UNTIL TIME EXPIRES TO
Former Husband,                     FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D15-2441
v.

GRACIELA ALTAMIRANO
SALEH, Former Wife,

      Appellee.

_____________________________/

Opinion filed December 16, 2016.

An appeal from the Circuit Court for Duval County.
W. Gregg McCaulie, Judge.

Mohamed Omar Saleh, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF and WINOKUR, JJ., CONCUR; WINSOR, J., CONCURS WITH
OPINION.
WINSOR, J., concurring.

      There were errors in the dissolution proceeding below, but because the

appellant did not preserve his claims for appeal, I concur in the court’s decision.

      The parties married in 1996 and have five children together. Their prenuptial

agreement provided that all property either party acquired before or during the

marriage would remain separate. Roughly ten years into the marriage, the parties

executed a postnuptial agreement, modifying the original agreement and

addressing spousal support obligations and the distribution of certain property. The

remaining provisions of the prenuptial agreement stayed in force. When the former

husband subsequently initiated dissolution proceedings, one of the early issues was

the validity of the pre- and postnuptial agreements. The trial court concluded the

agreements were valid and binding, and no one has challenged that determination.

Several years and several judges later, the case went to trial, and the court issued

its final judgment of dissolution.

      Some aspects of the final judgment conflict with the agreements the court

earlier upheld. As one example, the prenuptial agreement specifically provided that

“all property (of whatever nature, including but not limited to benefits under any

and all retirement plans and individual retirement accounts)” the husband acquired

“shall remain and will be his own separate property, and shall not ever be subject

to a claim from [the former wife].” Despite this clear language, the court awarded

                                          2
the former wife half the amount of the former husband’s retirement account and

profit-sharing accounts, valued at approximately $270,000.

      Despite this error and others, we affirm based on the former husband’s

failure to preserve the claims of error for appeal. “[W]here an error by the court

appears for the first time on the face of a final order, a party must alert the court of

the error via a motion for rehearing or some other appropriate motion in order to

preserve it for appeal.” Williams v. Williams, 152 So. 3d 702, 704 (Fla. 1st DCA

2014). Here, the former husband challenged the final judgment with his pro se

rehearing motion, but that motion did not adequately address the errors presented

here. Cf. Simmons v. Simmons, 979 So. 2d 1063, 1064 (Fla. 1st DCA 2008) (noting

preservation requirement). Based on that failure, I concur.




                                           3